DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5, 7 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-14-2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Speath (6014478).
Spaeth teaches  a device which controls reflector (14) for controlling an apparatus (figure 1, column 4, lines 40-44 switching of a non-illustrated electronic circuit) by receiving and reflecting a continuity of light signal through an optical fiber waveguide (2), wherein in reflecting the light the switch in at least some positions manipulates one or more properties of the received light based upon a position of the switch (column 2, lines 37-51, Speath teaches a knob type switch controls a number of mirrors each generate different modulated light signals in lines 52-54 he says that they can be controlled mechanically) , and the manipulated light so reflected traverses back through the optical fiber waveguide (2) to the apparatus (column 2, lines 5-10) , the optomechanical switch comprising: a mechanical element, movable between at least two switch positions (column 2, lines 37-51, Speath teaches a knob type switch), the mechanical element being coupled with an orientable structure supporting a plurality of reflective surfaces (column 2, lines 37-51, Speath teaches a knob type switch controls a number of mirrors each generate different modulated light signals in lines 52-54 he says that they can be controlled mechanically), wherein each of the reflective surfaces uniquely manipulates one or more properties of light received from an optical fiber waveguide in reflecting the light back through the optical fiber waveguide to the apparatus, and wherein the switch position of the mechanical element determines the orientation of the orientable structure (column 2, lines 37-51, Speath teaches a knob type switch controls a number of mirrors each generate different modulated light signals in lines 52-54 he says that they can be controlled mechanically); and wherein the orientable structure is positioned near the terminus of the optical fiber waveguide such that, based upon an orientation of the orientable structure relative to the terminus of the optical fiber, one of the plurality of reflective surfaces is positioned at the terminus of the optical fiber waveguide (column 2, lines 37-51, Speath teaches a knob type switch controls a number of mirrors each generate different modulated light signals in lines 52-53 he says that they can be controlled mechanically, figure 1 shows the device is at the terminus) and wherein movement of the mechanical element among the switch positions translates movement to the orientable structure, thereby mechanically controlling which of the plurality of reflective surfaces is positioned at the terminus of the optical fiber waveguide and which properties of light are manipulated and reflected back through the optical fiber waveguide to the apparatus. 
In regard to “non-powered optomechanical position switch”, see column 2, lines 45-47.	The examiner is relying on common knowledge that a knob disclosed by Speath is generally a non powered opto mechanical position switch. Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious that a knob would be used as a
“non-powered optomechanical position switch” and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
	In addition, when reading the preamble in the context of the entire claim, the recitation “non-powered optomechanical position switch” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In regard to claims 2-3, see claim 17 of Spaeth which teaches different wavelength reflection. 
In regard to claim 4, see column 2, lines 37-51 of Speath. He teaches that each mirror has a different natural frequency. It would have been obvious, if not inherent, that each of these to act as a filter since they have a unique wavelength selectivity. 
In regard to claim 8, the examiner is relying on common knowledge that in a mechanical knob disclosed by Speath, it is generally it is well known that knobs include spring elements. Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious that a knob include a spring element to support the plurality of reflective surfaces and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Speath teaches an operational control system for controlling an apparatus (figure 1, column 4, lines 40-44 switching of a non-illustrated electronic circuit), the control system comprising: a first optical fiber waveguide (2) having a terminus (7); an optomechanical position switch (8, column 2, lines 37-51, Speath teaches a knob type switch controls a number of mirrors each generate different modulated light signals in lines 52-54 he says that they can be controlled mechanically) comprising an orientable structure supporting a plurality of reflective surfaces at the terminus of the first waveguide (claim 17 of Speath), wherein at least some of the reflective surfaces each uniquely manipulates one or more properties of light received from the first waveguide in reflecting light back through the first waveguide to the apparatus (abstract, modulated signal being reflected), and wherein orienting the orientable structure of the first switch relative to the terminus of the first waveguide determines which of the plurality of reflective surfaces is positioned at the terminus of the first waveguide (see figure 1); and an optocontrolling transceiver designed for coupling with the apparatus (elements 5 and 10 are a transmitter and receiver at a single location), the optocontrolling transceiver generating (with element 5) and receiving light (with element 10) to and from the first waveguide, detecting the properties of the light received, and controlling an operational state of the apparatus (figure 1, column 4, lines 40-44 switching of a non-illustrated electronic circuit) based upon the properties of the light received.
In regard to “non-powered optomechanical position switch”, see column 2, lines 45-47.	The examiner is relying on common knowledge that a knob disclosed by Speath is generally a non powered opto mechanical position switch. Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious that a knob would be used as a
“non-powered optomechanical position switch” and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
	In regard to claim 12, Speath teaches a mechanical element (knob, column 2, lines 45-51), movable between at least two switch positions, the mechanical element being coupled with the orientable structure, wherein movement of the mechanical element between the positions translates movement to the orientable structure to orient the same and the plurality of reflective surfaces relative to the terminus of the optical fiber waveguide (see the figure which shows the reflection is into the fiber).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anderson et al (5548669) teach an optomechanical position switch (figure 1, 18) for controlling an apparatus (26) by receiving and reflecting (by 18) a continuity of light signal through an optical fiber waveguide (12), wherein in reflecting the light the switch manipulates one or more properties of the received light based upon a position of the switch , and the manipulated light so reflected traverses back through the optical fiber waveguide to the apparatus.
Lefebre et al (5408550) teach an non-powered optomechanical position switch (figure 2, switch 36) which controls reflector (52, column 4, lines 53-55) for controlling an apparatus (30) by receiving and reflecting a continuity of light signal through an optical fiber waveguide (40), wherein in reflecting the light the switch manipulates one or more properties of the received light based upon a position of the switch (34, column 4, lines 53-55) , and the manipulated light so reflected traverses back through the optical fiber waveguide to the apparatus, the optomechanical switch comprising: a mechanical element (36), movable between at least two switch positions (shown as on or off), the mechanical element being coupled with an orientable structure supporting a plurality of reflective surfaces (claim 4).  Lefebre et al teach that it is well known for the mechanical switch to have a spring (column 6, lines 34-36).
	Yang (CN 208629770) teaches a retroreflective device that has a spring and knob. 
See figure 20 of Nagalla et al (9772394). See figure 5 of Bridges (859749). See paragraph 113 of Pryor (201000201893).

Allowable Subject Matter
Claims 6, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
If a claim is presented with all of the limitations of either claim 6 or 13 with all limitations of claims they are dependent upon; claims 5, 7 and 10 would be rejoined if dependent upon this claim. Applicants should be aware that these claims cannot be dependent upon claim 9 since they are completely different embodiments than claim 9. The applicant’s amendments and arguments have addressed issues brought up in the species requirement. 

	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883